Citation Nr: 1824659	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-30 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA benefits in the amount of $27,616.37. 



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel









INTRODUCTION

The Veteran served on active duty from February 1989 to December 1991.   

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2014 decision by the Regional Office's (RO) Committee on Waivers and Compromises (the Committee) that denied the Veteran's request for a waiver of the overpayment indebtedness.  

Before the appeal was transferred to the Board, in July 2017, the Veteran's attorney representative, R.L., withdrew his representation prior to the certification of the claim to the Board.  See 38 C.F.R. § 20.608 (2017).  Thus, his power of attorney has been revoked, and the Veteran now proceeds unrepresented.  The Veteran was advised of his right to representation after the withdrawal of the attorney representative.  
 

FINDINGS OF FACT

1.  Entitlement to nonservice-connected pension benefits was established effective from July 1, 2006. 

2.  From April 7, 2011 to June 19, 2013, the Veteran was incarcerated in prison following conviction of a felony or misdemeanor, and he received VA benefits to which he was not entitled due to his incarceration resulting in the creation of an overpayment of $27,616.37.   

3.  In November 2013, the RO sent a letter to the Veteran's address of record informing him of the overpayment in the amount of $27,616.37.   

4.  The Veteran was significantly at fault in the creation of the overpayment, in failing to notify VA of his incarceration. 

5.  The evidence of record does not show any bad faith, misrepresentation, or fraud by the Veteran.

6.  VA was not at fault in the creation of the overpayment. 

7.  The Veteran's income and assets, with consideration of the costs of life's basic necessities, is sufficient to permit repayment of the full amount of the overpayment indebtedness of $27,616.37 without resulting in undue hardship to the Veteran; the collection of the entire amount of the indebtedness would not defeat the purpose of the compensation benefit program; the Veteran would be unjustly enriched as a result of receipt of the overpayment; and collection of the full amount of the overpayment would not be inequitable.

8.  Recovery of the full amount of the overpayment would not cause financial hardship to the Veteran and it would not be against equity and good conscience for VA to recoup from the Veteran the full amount of the overpayment indebtedness. 


CONCLUSION OF LAW

Recovery of the overpayment indebtedness of VA benefits in the amount of $27,616.37 would be not against the principles of equity and good conscience, and waiver of recovery of this amount is denied.  38 U.S.C. § 5302 (2012); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.666 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits, see, e.g., 38 U.S.C. §§ 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017); however, such duties do not apply to waiver claims.  See Barger v. Principi, 16 Vet. App. 132 (2002).  

Nevertheless, the RO has explained to the Veteran the bases for denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.  The Committee decision and the Statement of the Case informed the Veteran of the regulatory equity and good conscience elements.  The Veteran has not identified any deficiency in notice which would compromise a fair adjudication of the claim.  He has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  No prejudicial notice error has been shown.

Analysis

The Veteran has not challenged the validity of the creation of, or the amount of, the overpayment/debt.  The Board notes in any event that the debt was validly created; there is no dispute that the veteran was in receipt of pension payments when he was incarcerated, that he served in prison for an amount of time that required reduction in his pension payments; and that the amount of the overpayment was correctly calculated based on the length of his incarceration.

Thus, this decision is limited to the issue of entitlement to waiver of the overpayment.  The Veteran requests waiver of the entire debt. 

VA compensation benefits must be discontinued effective the 61st day of incarceration in a Federal, State or local penal institution following conviction for a felony or misdemeanor.  38 C.F.R. § 3.665 (2017).  

From April 7, 2011 to June 19, 2013, the Veteran was incarcerated in state prison following conviction of a felony or misdemeanor.  In March 2013, the Veteran contacted VA and asked that his nonservice-connected pension be re-established because he would soon be released from prison.  This is the first time the Veteran notified VA of his incarceration.  In May 2013, VA received a report of incarceration which showed that the Veteran was incarcerated from April 6, 2011.   VA was notified that the Veteran was out on parole on June 19, 2013.  

Effective from July 1, 2006, entitlement to nonservice-connected pension benefits was established.  The Veteran had also been awarded a 10 percent rating for the service-connected right shoulder disability but he received the nonservice-connected pension benefits since this benefit was the greater benefit.  

In November 2013, VA switched the Veteran's benefits award to VA compensation benefits effective June 5, 2011, and this created an overpayment of pension benefits in the amount of $27,616.37.  The Veteran was notified of the overpayment in November 2013.  He filed a request for a waiver in December 2013.   In April 2014, the Committee denied his request, and the current appeal ensued. 

A claimant has the right to dispute the existence and amount of a debt.  38 U.S.C. § 501 (2012); 38 C.F.R. § 1.911 (c) (2017).  In determining whether a waiver of overpayment is appropriate, the inquiry is focused on three distinct questions. 

First, VA must determine if the overpayment at issue was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C. § 5302 (West 2012); 38 C.F.R. § 1.962 (2017). 

Second, if the debt is valid, VA must determine if fraud, misrepresentation, or bad faith played a role in its creation.  If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 U.S.C. § 5302 (a) (2012); 38 C.F.R. §§ 1.963 (a), 1.965(b) (2016); see also Ridings v. Brown, 6 Vet. App. 544 (1994). 

Finally, if VA determines that the debt is valid and that fraud, misrepresentation, and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  See 38 U.S.C. § 5302 (b); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2017).  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the U.S. Government. 

In making this determination of whether recovery would be against equity and good conscience, 38 C.F.R. § 1.965 (a) requires consideration of each of the following factors, which are not intended to be all inclusive: (1) fault of the debtor; (2) balancing of faults between debtor and VA; (3) undue hardship; (4) whether collection would defeat the purpose of the benefit; (5) unjust enrichment; and (6) whether the debtor changed position to his own detriment through reliance on the benefit.  38 C.F.R. § 1.965 (a); see also Ridings, 6 Vet. App. 544. 

As already noted, the Veteran has not disputed the creation of the overpayment, and the record otherwise shows it was validly created. 

Turning to the matter of waiver of recovery of the overpayment, there is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment. 

In such circumstances, recovery of an overpayment shall be waived where recovery of the overpayment would be against equity and good conscience.  38 C.F.R. §§ 1.962, 1.963(a).  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965 (a).  The decision reached should not be unduly favorable or adverse to either side.  Id.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.  Id.  In making this determination, the facts and circumstances in a particular case must be weighed carefully.

With respect to whether actions of the debtor contributed to the creation of the debt, the record shows that the Veteran failed to notify VA of his incarceration until approximately four months before his release date.  Further, in the March 2013 letter, the Veteran inadvertently notified VA of his incarceration; he asked for the pension benefits to be re-established and he did not affirmatively notify VA of his incarceration.  This failure to act on the part of the Veteran led directly to the overpayment.  Essentially, a person who is a recipient of VA compensation benefits must notify VA of all circumstances which will affect his or her entitlement to receive the benefit being paid.  Thus, the Board finds that the Veteran was significantly at fault in the creation of the overpayment in failing to notify VA of his incarceration at the beginning of his incarceration.  

The Board finds that VA does not bear fault in the creation of the overpayment.  VA took appropriate, timely action upon notification that the Veteran was incarcerated.  

As to financial hardship, the Board must consider whether collection of the debt would deprive the debtor or the debtor's family of basic necessities.  In a December 2013 Financial Status Report, the Veteran stated that he had zero income.  He reported monthly expenses as follows: Rent $750.00; Food $300.00; Utilities $105.00; Lawn $25.00; Transportation $130.00; TV $100.00; Phone $55.00; Doctor $265.00; Parole $55.00; and Dentist $150.00.  He reported that his total monthly expenses were $1,935.00.  The Veteran stated that he had no assets.  He reported that he had installment contracts and other debt (doctors, medical expenses, TV, phone, and transportation) in the amount of $1,185.00.  The Veteran stated that he was discharged from bankruptcy in January 2000 and he has been unable to work since 2006.  
 
A February 2014 VA letter indicates that the Veteran began receiving SSA benefits in September 2013 and this income, in the amount of $18, 274.00 annually, exceeded the income for the pension limit.  The Veteran's nonservice-connected pension benefit was discontinued September 1, 2013 and effective from that date, VA paid the Veteran VA disability compensation benefit in the amount of $129.00 for the 10 percent rating assigned to the service-connected disability.  

In a June 2014 statement, the Veteran informed VA that he had used the funds from the overpayment of the pension benefits to re-establish himself when he was released from prison.  He stated that currently, he survived on his SSA benefits and the 10 percent VA compensation payment.  He stated that he was unemployable. 

During the pendency of this appeal, VA granted service connection for post traumatic stress disorder (PTSD) and assigned a 100 percent rating from July 25, 2007.  VA paid this award retroactively.      

The Board finds that there would not be a hardship for the Veteran if the full amount of the overpayment was recouped and the Veteran would have funds to pay for the basic necessities of life.  The Veteran's reported expenses are not excessive, and his monthly income from SSA and VA cover the expenses of basic necessities.  

The Veteran's monthly income from SSA and VA exceeds $3,000 a month.  The Veteran's reported expenses for the necessities of life (rent, food, utilities, transportation, phone, medical care, and parole) amounts to approximately $1660.00.   The Board finds that recoupment of the full amount of the overpayment would not cause undue hardship for the Veteran.  The record shows that the Veteran was paid VA benefits retroactively at the 100 percent rate from August 1, 2007, which resulted in a significant level of financial assets.  Thus, he has sufficient funds to repay the overpayment indebtedness and still have funds remaining to pay for current living expenses.   

The Board notes that the purpose of VA compensation benefits is to provide supplemental income, and the record shows that the Veteran would have sufficient income and means of support if the overpayment is recouped.  Further, the Veteran would be unjustly enriched if he failed to make restitution.  There is no indication that the Veteran has changed position to his detriment due to his reliance upon the receipt of VA benefits. 

Thus, the Board finds that recovery of the full amount of the overpayment does not violate the principles of equity and good conscience.  Equity and good conscience means arriving at a fair decision between the beneficiary and VA, and involves balancing various factors between these two entities.  See 38 C.F.R. § 1.965.  The record shows that the Veteran has the funds to pay for the cost of life's basic necessities and the Veteran's assets and income are sufficient to permit repayment of the full amount of the overpayment indebtedness without resulting in undue hardship.  Collection of the debt is fair because VA recoups benefits that were improperly paid to the Veteran and the veteran clearly has substantial assets that far exceed his debt to VA and his other debts.  

The Board finds, therefore, that according to the principles of equity and good conscience and after taking into consideration all of the specifically enumerated elements listed above, recoupment of the full amount of the overpayment indebtedness in the amount of $27,616.37 does not violate the principles of equity and good conscience, and entitlement to a waiver of the overpayment indebtedness is denied.  The appeal is denied. 


ORDER

A waiver of the overpayment indebtedness in the amount of $27,616.37 is denied. 




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


